Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The current specification does not appear to discuss “hooking up the new potential customer household to the pipeline.” 
Examiner requests Applicant to provide, with a specific citation, where the specification discusses the hooking up of a new customer to a pipeline. 

Claim Objections
Claims 1, 11, 22, 31, 43, and 44 are objected to because of the following informalities:  
Independent claims 1 and 22 each introduce the element “a user-defined geographic area.” This element is, in claims 1, 11, 22, 31, 43, and 44, referred to alternatively as either “the geographic area” or “the user-defined geographic area.” 
Applicant is reminded to use claim terms consistently when referring to a single claim element. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-16, 22, 30-37, and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pre-Grant Publication 2013/0159330) in view of Han (US Pre-Grant Publication 2016/0117346), further in view of Statchuk (US Pre-Grant Publication 2015/0205838), in view of Harper (US Pre-Grant Publication 2009/0265292). 

As to claims 1, Smith teaches a computer-implemented method for displaying geographic data for a client (see paragraph [0017], the system includes computer-implemented logic for streaming information reports to geospatial display applications), the method comprising: 
receiving, by a back-end computer system, a selection of a user-defined geographic area on a user-manipulatable input map displayed by the client (see paragraph [0115] and Figure 11A. The GUI interface illustrated in figure 11A (displayed by the client), allows a user to select a region to monitor. This results in a region being overlaid on a map element 43. Also see paragraphs [0057] and [0068]); 
…
receiving, by the back-end computer system, a selected data criteria (see paragraph [0115] and Figure 11A. The system receives selected data criteria to receive information on. Also see paragraph [0021]);
retrieving, by the back-end computer system, data satisfying the selected data criteria for the one or more geographic units from a geospatial dataset, wherein the geospatial dataset comprises a plurality of data records and each data record of the geospatial dataset includes at least one geospatial attribute and the data are retrieved from the data records based on the geospatial attributes (see paragraphs [0014], [0197] and [0201]-[0202]. The System determines reports satisfying the criteria including location boundaries (the geographic unit) in a map element for geospatial records (geospatial dataset). Figure 20 shows an example of catch reports (records of the geospatial dataset) with locations (geospatial attribute) shown as stars 194, 196, 198, 200 that may be returned to a user); and 
calculating, by the back-end computer system, a calculated data criteria for the retrieved data corresponding to the selected data criteria according to a … degree to which each of the one or more geographic units overlaps with [a] geographic boundary, wherein the calculated data criteria is representative of the geographic boundary (see paragraphs [0197] and [0202]. The system dispatching the information compiles an aggregated report and score based on the matching data. This is done by creating a memory object called an aggregate report (aggregating retrieved data corresponding to the selected data criteria). The underlying map data is “one or more geographic unit.” The system aggregates the reported data based on the degree to which each of the underlying map data overlaps with a selected geographical area and the reports found in both the map areas. The report data is in response to the defined area. Thus, the report data is “representative of the entire selected geographical area”); and
transmitting, by the back-end computer system, the calculated data criteria for the selected data criteria within the geographic boundary to the client for display by the client of the calculated data criteria (see paragraphs [0197] and [0202] and Figure 17. The system displays the report). 
Smith does not clearly teach: 
Wherein the user-manipulatable input map is configurable for a user to select the geographic area based on a pathway for a pipeline; 
Determining, by the back-end computer system, a geographic boundary that encompasses the pathway for the pipeline, wherein the geographic boundary is based on a buffer distance from the user-defined geographic area and potential customers served by the pipeline, and wherein the geographic boundary comprises at least a portion of one or more geographic units; 
Transmitting, by the back-end computer system, the geographic boundary and the pathway of the pipeline to be displayed on the user-manipulatable input map of the client; 
calculating, by the back-end computer system, a calculated data criteria for the retrieved data corresponding to the selected data criteria according to a proportional degree to which each of the one or more geographic units overlaps with the geographic boundary and wherein the calculated data criteria is representative of the geographic boundary.  
Han teaches: 
Wherein the user-manipulatable input map is configurable for a user to select the geographic area based on a pathway for a pipeline (see paragraphs [0017]-[0018] and [0021]. The user is able to submit a query for data defined by a geographic area, such as area near a pipeline); 
Determining, by the back-end computer system, a geographic boundary that encompasses the pathway for the pipeline, wherein the geographic boundary is based on a buffer distance from the user-defined geographic area and … customers served by the pipeline, and wherein the geographic boundary comprises at least a portion of one or more geographic units (see paragraphs [0021] and [0027]. A user is able to query an area around boundaries such as a pipeline, [0021]. As noted in [0027], the user system may include a “buffer” with a query. While the example given is a buffer around a lake, it is noted that “a body of water” is included in the list of queryable objects alongside a pipeline in [0021]. Thus, because a buffer is shown around one of the listed queryable boundaries (such as a body of water), it would be obvious to include a buffer around a second of the listed queryable boundaries (a pipeline)); 
Transmitting, by the back-end computer system, the geographic boundary and the pathway of the pipeline to be displayed on the user-manipulatable input map of the client (see paragraph [0027] and Figure 3. The searchable map is displayed to the user); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Smith by the teachings of Han, because Han provides the benefit of additional ways for a user to define a searched area. This will be able to provide more precise and customizable results to a user of Smith. 
Statchuk teaches: 
retrieving, by the back-end computer system, data satisfying the selected data criteria for the one or more geographic units from a geospatial dataset, wherein the geospatial dataset comprises a plurality of data records and each data record of the geospatial dataset includes at least one geospatial attribute and the data are retrieved from the data records based on the geospatial attributes (see paragraph [0049]-[0050] and Figures 2A, 2B, and 2F. 2A and 2B define map regions associated with geospatial data. Paragraph [0049] discusses a situation in which a user is querying a single data set (element 114 shown in Figure 2A) by overlaying a target shape over the data set (element 206 of Figure 2F). Notably, this map overlay is one criterion of a query. Paragraph [0041] discusses how queries may contain multiple criteria, such as household income and minimum number of school-age children. Thus, Statchuk shows retrieving data satisfying a query containing selected criteria (from a query) for different geographic units (the lettered shapes of Figure 2A) from a geospatial data set (Paragraph [0030] discusses how to query geospatial data, which is “a database of geospatially keyed data stored on [a] server computer”)); 
calculating, by the back-end computer system, a calculated data criteria for the retrieved data corresponding to the selected data criteria according to a proportional degree to which each of the one or more geographic units overlaps with the geographic boundary and wherein the calculated data criteria is representative of the geographic boundary (see paragraph [0050]. The system determines full and partial shapes of geospatial data within a target shape. For each of the units, the system multiplies a determined ratio (proportional degree) with values of the summary data within the full shape to apportion summary data for the full shape. The system then compiles the data from the full and partial shapes into a result set. This is the calculated data criteria for the retrieved data. Also see paragraph [0030], which discusses how the “Geometry Ratio Calculator,” used to calculate partial geometrical data, is included in the server); 
transmitting, by the back-end computer system, the calculated data criteria for the selected data criteria within the selected geographical area to the client for display by the client of the calculated data criteria (see paragraph [0050] for calculating the data criteria within the selected target shape. See paragraph [0038], which discusses returning results to a client application).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Smith by the teachings of Statchuk, because Statchuk provides the benefit of optimizing data aggregated from different areas (see Statchuk paragraph [0018]). This will be able to provide more precise and customizable results to a user of Smith. 
Harper teaches:
Determining potential customers served by the pipeline (see Harper paragraph [0081], which shows that potential customers may be identified and considered).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Smith by Harper to gain the advantage of identifying potential customers to add to a system, thus increasing profits for the owners and operators of Smith. 

As to claim 9, Smith as modified by Statchuk teaches the method of claim 1, wherein calculating the calculated data criteria comprises calculating, by the back-end computer system, a weighted average for each of the one or more geographic units that partially overlaps with the geographic boundary according to the proportional degree to which each partially overlapping geographic unit overlaps with the area (see Statchuk paragraphs [0049]-[0050]).

As to claim 10, Smith as modified by Statchuk teaches the method of claim 1, wherein calculating the calculated data criteria comprises: 
for each geographic unit lying only partially within the geographic boundary : 
retrieving, by the back-end computer system, one or more smaller geographic units for each geographic unit (see Statchuk paragraph [0049]-[0050]. Partial geographic units smaller than each geographic units are measured); and 
retrieving, by the back-end computer system, data satisfying the selected data criteria for the one or more smaller geographic units from the geospatial dataset (see Statchuk paragraph [0050]).

As to claim 11, Smith as modified by Statchuk discloses the method of claim 1, wherein calculating the calculated data criteria comprises: 
for each geographic unit lying only partially within the selection of the geographic area: 
calculating, by the back-end computer system, a weighted average for the selected data criteria according to the proportional degree to which each of the geographic unit overlaps with the geographic boundary (see Statchuk paragraphs [0049]-[0050]).

As to claims 12, Smith as modified teaches the method of claim 1 further comprising: 
calculating, by the back-end computer system, a normalized score for the selected data criteria (see Smith paragraph [0166] for calculating the score differently for each domain based on scaled criteria); and 
providing, by the back-end computer system, an output choropleth map of the geographic boundary for display by the client (see Smith paragraph [0199], the map illustrated in figure 17 provides different shading in gray scale or using colors), 
wherein the choropleth map comprises an indicia applied to each of the geographic units within the geographic boundary according to the normalized score (see Smith paragraphs [0198], [0199] and Figure 17 for providing labels using dollar figures (indicia) illustrated in figure 17 using the computed score formula to produce relative scores that represent the relative value).

As to claim 13, Smith as modified teaches the method of claim 1, wherein the selected data criteria comprises a first selected data criteria (see Smith Figure 17 and paragraph [0197]), the method further comprising:
Receiving, by the back-end computer system, a second selected data criteria (see Smith Figure 17 and paragraph [0197]. Multiple subscriptions may be submitted to the back-end system); 
Retrieving, by the back-end computer system, data satisfying the second selected data criteria for the geographic boundary from a geospatial dataset (see Smith Figure 17 and paragraph [0197]. The system monitors incoming reports for multiple subscriptions); 
Calculating, by the back-end computer system, a normalized score for the first selected data criteria and the second selected data criteria (see Smith paragraphs [0197] and Figure 17. A normalized score is calculated for each report regarding payouts); and
Providing, by the back-end computer system, an output choropleth map of the geographic boundary for display by the client, wherein the choropleth map comprises an indicia applied to each of the geographic units within the geographic boundary according to the normalized score (see Smith paragraphs [0197] and Figure 17. A normalized score is calculated for each report regarding payouts). 

As to claim 14, Smith as modified teaches the method of claim 13, further comprising: 
receiving, by the back-end computer system, a weight factor for each of the first selected data criteria and the second selected data criteria (see Smith paragraph [0020]. Reporting areas are received with payment values. These are weight factors); and
calculating, by the back-end computer system, the normalized score for the first selected data criteria and the second selected data criteria according to each respective weight factor (see Smith paragraphs [0020] and [0197]. The weight values, or payment values, are used to calculate the score and report it to a user). 

As to claims 15, Smith as modified teaches the method of claim 1, further comprising:
receiving, by the back-end computer system, a second selected data criteria (see Smith Figure 17 and paragraph [0197]. Multiple subscriptions may be submitted to the back-end system); 
receiving, by the back-end computer system, a weight for each of the first selected data criteria and the second selected data criteria (see Smith paragraphs [0020] and [0197]. A user may submit a payment amount with a desired report);
retrieving, by the back-end computer system, data satisfying the first selected data criteria and the second selected data criteria for the geographic boundary area from a geospatial dataset (see Smith [0200] and Figure 18. Data for the selected reports is shown);
calculating, by the back-end computer system, a score for the retrieved data based on the weight for each of the first selected data criteria and the second selected data criteria (see Smith paragraph [0200] and Figure 18. A score for reports based on the report weights may be retrieved); and 
displaying, by the back-end computer system, a ranked list for the retrieved data according to the calculated scores (see Smith paragraph [0200] and Figure 18. A ranked list of scores per species type may be reported).

As to claim 16, Smith as modified teaches wherein calculating the score for the retrieved data comprises: 
calculating, by the back-end computer system, a first score for each record of the retrieved data based on the weight for the first selected data criteria (see Smith paragraphs [0020] and [0200] and Figure 18. A ranked list of scores per species type may be reported wherein each score is received with each subscription); 
calculating, by the back-end computer system, a second score for each record of the retrieved data based on the weight for the second selected data criteria (see Smith paragraphs [0020] and [0200] and Figure 18. A ranked list of scores per species type may be reported wherein each score is received with each subscription); and
summing, by the back-end computer system, the first score and the second score for each record of the retrieved data (see Smith paragraphs [0020] and [0200] and Figure 18).

As to claim 22, see the rejection of claim 1.
As to claim 30, see the rejection of claim 9.
As to claim 31, see the rejection of claim 10.
As to claim 32, see the rejection of claim 11.
As to claim 33, see the rejection of claim 12.
As to claim 34, see the rejection of claim 13.
As to claim 35, see the rejection of claim 14.
As to claim 36, see the rejection of claim 15.
As to claim 37, see the rejection of claim 16
As to claim 43, Smith as modified teaches the method of claim 1, wherein receiving the selection of the user-defined geographic area comprises: 
displaying a graphical user interface (GUI) on the client, wherein the GUI comprises a map and a menu of geographic area definition options through which the user-defined geographic area are definable relative to the map (see Smith paragraph [0115] and Figure 11A. The GUI interface illustrated in figure 11A (displayed by the client), provides a set of options that a user may select to define a desired query area), where the geographic are definition options comprise: 
a first option to define the geographic area via free form drawing on the map, where the free form drawing defines the pathway for a pipeline (see Statchuk paragraph [0054]. The user may draw a polygon onto a map. See Han paragraphs [0021] and [0027] for searching a pathway for a pipeline); and 
a second option to define the geographic area by applying a geometric shape to the map, wherein the geometric shape defines the pathway for a pipeline (see Smith paragraph [0115] and Figure 11A. The GUI interface illustrated in figure 11A (displayed by the client), allows a user to select a geometric shape. See Han paragraphs [0021] and [0027] for searching a pathway for a pipeline).
As to claim 44, see the rejection of claim 43. 

As to claim 45, Smith as modified by Han and Harper teaches the method of claim 1, further comprising: 
Identifying, based on the calculated data criteria, a new potential customer household for the pipeline (see Han paragraphs [0017]-[0018]. Customers or people may be identified within a searched area.); and
Hooking up the new potential customer household to the pipeline (see Harper paragraph [0081]. If adding a new customer is cost-effective, it would be obvious to one of ordinary skill to do so). 

As to claim 46, see the rejection of claim 45. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pre-Grant Publication 2013/0159330) in view of Han (US Pre-Grant Publication 2016/0117346), in view of Statchuk (US Pre-Grant Publication 2015/0205838), in view of Harper (US Pre-Grant Publication 2009/0265292), and further in view of Tan (US Patent 9,888,347). 

As per claims 2, Smith teaches the method of claim 1, respectively. 
Smith does not teach determining, by the back-end computer system, a certainty in the retrieved data for each of the one or more geographic units according to a size of each of the one or more geographic units within the geographic boundary.
Tan teaches determining, by the back-end computer system, a certainty in the retrieved data for each of the one or more geographic units according to a size of each of the one or more geographic units within the geographic boundary (see claim 1 of Tan, which shows determining a respective cover set for each of a plurality of possible confidence radii, wherein each possible confidence radius in the plurality of possible confidence radii defines a size of a geographic region (each geographic unit within the selected geographic area) that is proportional to a level of locational uncertainty for a possible location that is associated with the possible confidence radius (determining a certainty for each geographic unit according to a size of each geographic unit)). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Smith to include a certainty in the retrieved data for each of the one or more geographic units according to a size of each of the one or more geographic units within the selected geographic area as disclosed by Tan, to gain the advantage of determining whether a user location associated with a user request satisfies location criteria for performing an action, taking into account uncertainty associated with determining the user location.

Allowable Subject Matter
Claims 3-5, 23, and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152